The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-30 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Brenner, US 8,670,888 B1 teaches a system includes a computing device with memory configured to store instructions and a processor to execute the instructions for operations that include receiving information representative of an amount of energy stored over a first period of time in an energy storage device of a vehicle that includes a first propulsion system. Operations include receiving information representative of a performance measure of the vehicle for a second period of time, shorter than the first period of time, and, determining an assistance adjustment from an estimated value of stored energy from the information representative of the amount of energy stored over the first period of time. Operations include determining a level of assistance for a second propulsion system included in the vehicle from the received information representative of the performance measure, and, adjusting the level of assistance using the assistance adjustment determined from the estimated value of the stored energy.
Regarding independent claim 1, Brenner taken either independently or in combination with the prior art of record fails to teach or render obvious receiving information representative of a position of an accelerator pedal of the vehicle, the information representative of the position of the accelerator pedal representing a travel percentage of the accelerator pedal; determining an amount of torque assistance required to send to a driveshaft of the vehicle from the alternative fuel propulsion system included in the vehicle from the information representative of the performance measure of the vehicle, 
Regarding independent claim 9, Brenner taken either independently or in combination with the prior art of record fails to teach or render obvious receiving information representative of a position of an accelerator pedal of the vehicle, the information representative of the position of the accelerator pedal representing a travel percentage of the accelerator pedal; determining an amount of torque assistance required to send to a driveshaft of the vehicle from the alternative fuel propulsion system included in the vehicle from the information representative of the performance measure of the vehicle, the information representative of the state of charge, and the information representative of the position of the accelerator pedal; and adjusting an amount of torque required by a second propulsion system using the determined torque assistance in conjunction with the other claim limitations.
Regarding independent claim 17, Brenner taken either independently or in combination with the prior art of record fails to teach or render obvious receiving information representative of a performance measure of the vehicle for a period of time; receiving information representative of a position of an accelerator pedal of the vehicle, the information representative of the position of the accelerator pedal representing a travel percentage of the accelerator pedal; determining an amount of torque assistance required to send to a driveshaft of the vehicle from the alternative fuel propulsion system included in the vehicle from the information representative of the performance measure of the vehicle, the information representative of the state of charge, and the information representative of the position of the accelerator pedal; and adjusting an amount of torque required by a second propulsion system using the determined torque assistance in conjunction with the other claim limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668